Name: Commission Implementing Regulation (EU) 2015/592 of 14 April 2015 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Presunto de Barrancos/Paleta de Barrancos (PDO))
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  foodstuff;  animal product;  regions of EU Member States
 Date Published: nan

 16.4.2015 EN Official Journal of the European Union L 99/4 COMMISSION IMPLEMENTING REGULATION (EU) 2015/592 of 14 April 2015 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Presunto de Barrancos/Paleta de Barrancos (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Portugal's application for the approval of an amendment to the specification for the protected designation of origin Presunto de Barrancos, registered under Commission Regulation (EC) No 2400/96 (2). (2) Since the amendment in question is not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union as required by Article 50(2)(a) of that Regulation (3). (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendment to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendment to the specification published in the Official Journal of the European Union regarding the name Presunto de Barrancos/Paleta de Barrancos (PDO) is hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2015. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 2400/96 of 17 December 1996 on the entry of certain names in the Register of protected designation of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (OJ L 327, 18.12.1996, p. 11). (3) OJ C 432, 2.12.2014, p. 16.